BLD-003                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2443
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                    DANIEL GATSON, also known as Tokyo Gatson
                 also known as CRAIG, also known as BIG COUNTRY,

                                                Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                       (D.C. Civil Action No. 2-13-cr-00705-001)
                      District Judge: Honorable William J. Martini
                      ____________________________________

               Submitted on Appellee’s Motion for Summary Affirmance
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6

                                     October 6, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                            (Opinion filed: October 14, 2022)
                                       _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Daniel Gatson, a federal prisoner housed at Federal Correction Institution at Fort

Dix (“FCI-Fort Dix”), appeals from the order of the District Court denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has

filed a timely motion for summary affirmance. For the following reasons, we grant the

Government’s motion and will summarily affirm the District Court’s order.

       In 2015, Gatson was convicted of numerous counts of transporting stolen property

across state lines. The property, valued at $3.6 million, had been stolen from multiple

residences. The District Court imposed a sentence of 300 months’ imprisonment. In

2021, Gatson filed a motion for compassionate release, arguing that his race, weight, and

hypertension diagnosis made him susceptible to complications from contracting COVID-

19. The District Court denied Gatson’s motion, noting that his concerns regarding

COVID-19 were not supported by his decision to decline the COVID-19 vaccine. This

Court summarily affirmed the judgment. See United States v. Gatson, No. 21-2749, 2021

WL 5632079 (3d Cir. Dec. 1, 2021) (per curiam).

       In 2022, Gatson filed another pro se motion for compassionate release, arguing

that he was now fully vaccinated but still at a heightened risk of becoming severely ill

due to new and vaccine-resistant strains of COVID-19. He also argued that, in light of

the current sentencing landscape, his sentence was unduly severe. The District Court

again denied Gatson’s motion, reasoning that, while they do not provide absolute

immunity, vaccines protect against severe illness. Gatson appealed.



                                             2
       We have jurisdiction under 28 U.S.C. § 1291. We review a district court’s

decision to deny a motion for compassionate release for abuse of discretion. See United

States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021). Thus, “we will not disturb the

court’s determination unless we are left with a definite and firm conviction that it

committed a clear error of judgment in the conclusion it reached.” Id. (quotation marks,

alteration, and citation omitted). We may take summary action if the appeal presents no

substantial question. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

        A district court “may reduce [a federal inmate’s] term of imprisonment” and
“impose a term of probation or supervised release” if it finds that “extraordinary and
compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).1 Although
Gatson’s weight and hypertension place him at a higher risk of serious illness from
COVID-19, the District Court did not commit a clear error of judgment in concluding
that his ailments were insufficient to constitute an extraordinary and compelling
circumstance justifying release in this case. As the District Court noted, Gatson is fully
vaccinated, which reduces his risk of serious illness. See United States v. Broadfield, 5
F.4th 801, 803 (7th Cir. 2021) (“[F]or the vast majority of prisoners, the availability of a
vaccine makes it impossible to conclude that the risk of COVID-19 is an ‘extraordinary
and compelling’ reason for immediate release.”). Moreover, the District Court observed
that because FCI-Fort Dix had only one active COVID-19 case at the time Gatson filed
his motion, conditions within the facility also counseled against granting relief. As to
Gatson’s argument regarding the changed sentencing landscape, this Court has noted that
non-retroactive changes in statutory sentencing law alone cannot create extraordinary and
compelling circumstances warranting compassionate release. See Andrews, 12 F.4th at
261-62. Because we discern no abuse of discretion in the District Court’s decision, we
grant the Government’s motion for summary action and will summarily affirm the
District Court’s judgment. See Third Circuit I.O.P. 10.6.




1
 Before granting compassionate release, a district court must also consider the factors set
forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable.” 18 U.S.C.
§ 3582(c)(1)(A). Here, having concluded that Gatson did not demonstrate extraordinary
and compelling reasons justifying release, the District Court went on to find that the
weighing of the § 3553(a) factors also advised against compassionate release.

                                             3